Citation Nr: 1440314	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1982 to July 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's request to reopen his claim for service connection for lumbosacral strain. During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.

The Veteran appealed the May 2007 rating decision and the Board denied the Veteran's application to reopen his claim in a September 2011 decision. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). In a Memorandum Decision issued in November 2012, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In July 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board Hearing. A copy of the transcript has been associated with the record.

The previously-assigned VLJ who conducted the July 2011 hearing has retired from the Board. In June 2013, the Board offered the Veteran another hearing before a different VLJ. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2012) (the Board member who conducts the hearing will participate in making the final determination of the claim). The Veteran responded in June 2013 that he did not want another hearing, and asked the Board to consider the case on the evidence of record. 

In August 2013 the Board granted the Veteran's application to reopen the claim and remanded the matter for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter is REMANDED to the RO in Atlanta, Georgia.


REMAND

The Veteran underwent a VA examination in March 2014. However, electronic filing indicates that the Veteran through counsel has not received a copy of the examination report or a Supplemental Statement of the Case regarding the new evidence. Further, the Veteran's most recent (August 2014) submission through counsel does not comment on the March 2014 VA report, and although the Veteran has submitted an April 2014 opinion by a non-VA examiner, the submission was not accompanied by waiver of RO initial consideration. 

Given these factors, the Board must again REMAND this matter for  the following action:

1. Consider the April 2014 non-VA medical opinion authored by Robert B. Friedman, MD, and if necessary under the law conduct any further factual or medical inquiry. If the claim continues to be denied, provide the Veteran and counsel a copy of the March 2014 VA medical opinion, issue a Supplemental Statement of the Case, and provide the Veteran through counsel an opportunity to respond. 

If necessary, schedule the Veteran for any other appropriate medical examinations.

2. After completion of the above, readjudicate the issue and follow all other established appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).







Department of Veterans Affairs


